Citation Nr: 0112974	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical strain, to include degenerative disk disease and 
right arm radiculitis (claimed as chronic neck and shoulder 
conditions).

2.  Entitlement to service connection for chronic 
neurological and mental disorders, as due to exposure to 
herbicides.

3.  Entitlement to service connection for chronic skin 
conditions, to include dermatitis, bilateral thighs, and 
bilateral tinea pedis.

4.  Entitlement to service connection for a left ear hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for chronic 
genitourinary conditions (claimed as chronic prostatitis, to 
include aches and pains in the genital area, and urination 
and kidney conditions).

7.  Entitlement to service connection for chronic 
gastrointestinal conditions (claimed as colitis, colon 
distress, colon pain, a stomach condition, gastroesophageal 
reflux, and dysphagia).

8.  Entitlement to service connection for chronic respiratory 
conditions (claimed as difficulty breathing due to nasal 
obstruction, and a sinus condition).

9.  Entitlement to an increased rating for paranoid 
schizophrenia with post traumatic stress disorder, currently 
rated as 30 percent disabling.

10.  Entitlement to an increased rating for residuals of a 
lumbosacral strain with degenerative joint disease, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1966, August 1968 to July 1970, and January 1991 to April 
1991.

This appeal arises from August 1997 and June 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The Board notes that the June 1998 RO decision on appeal also 
denied service connection for "unspecified disabilities as 
secondary to Agent Orange exposure" and for "daily aches 
and pains requiring the use of anti-inflammatories."  The 
veteran's January 2000 statement contains the veteran's 
contentions that he has "neurological and mental 
limitations" due to exposure to Agent Orange; thus the 
appealed herbicide issue has been characterized as shown 
above.  The veteran did not appeal the denial of service 
connection for "daily aches and pains requiring the use of 
anti-inflammatories"; thus, that issue is not before the 
Board.  See 38 U.S.C.A. § 7105(a)(b)(1) (West 1991); Marsh v. 
West, 11 Vet. App. 468, 470 (1998); Garlejo v. Brown, 10 Vet. 
App. 229, 232 (1997).

The June 1998 RO decision on appeal also denied the veteran's 
request for service connection for a condition claimed as 
"prescription medication to make him sleep and keep him 
going."  Again, however, the veteran did not appeal that 
determination; thus, it is not before the Board.  Id.

On a VA Form 21-536, Veteran's Application for Compensation 
or Pension, received in December 1992, the veteran requested 
service connection for gum disease and lost and loose teeth.  
As it does not appear that these claims have been considered 
by the RO, they are referred for appropriate action.

The veteran, in a January 2000 statement, contended that he 
had gastrointestinal disorders caused, in part, by "all the 
anti[-]inflammation pills taken over the lifetime [of the 
veteran,] prescribed by [VA]."  This statement appears to 
raise a claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for gastrointestinal disorders as a result 
of medication prescribed during medical treatment for 
orthopedic disorders by VA medical personnel.  As it does not 
appear that this claim has been considered by the RO, it is 
referred for appropriate action.

The veteran, in various statements, including that of May 
2000, again contends that nose surgery performed in 1971 was 
due to an injury in service in 1966.  As this contention 
could be reasonably construed as a request to reopen his 
claim for service connection for a growth in his nose, which 
claim was denied in September 1972, that claim is referred to 
the RO for appropriate action.

The issues of service connection for a left ear hearing loss 
and tinnitus, and to reopen a claim for a deviated nasal 
septum, will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  A cervical spine, upper back, shoulder, or right arm 
disorder was not shown or diagnosed during service; no 
chronic disease was manifested to a compensable degree within 
one year after service; there is no continuity of 
symptomatology after service; there is no medical opinion of 
record relating any such disorders to the veteran's active 
duty service; and the disorders have been diagnosed.

2.  A chronic neurological or mental disorder (other than 
previously service-connected schizophrenia with post 
traumatic stress disorder) was not shown or diagnosed during 
service; no chronic disease was manifested to a compensable 
degree within one year after service; there is no continuity 
of symptomatology after service; there is no medical opinion 
of record relating any such disorder to the veteran's active 
duty service or to exposure to herbicides in Vietnam; and the 
disorders have been diagnosed.

3.  A chronic skin condition, to include dermatitis, 
bilateral thighs, and bilateral tinea pedis, was not shown or 
diagnosed during service; no chronic disease was manifested 
to a compensable degree within one year after service; there 
is no continuity of symptomatology after service; there is no 
medical opinion of record relating any such disorder to the 
veteran's active duty service or to exposure to herbicides in 
Vietnam; and all disorders have been diagnosed.

4.  A chronic genitourinary condition (claimed as chronic 
prostatitis, to include aches and pains in the genital area, 
and urination and kidney conditions) was not shown or 
diagnosed during service; no chronic disease was manifested 
to a compensable degree within one year after service; there 
is no continuity of symptomatology after service; there is no 
medical opinion of record relating any such disorder to the 
veteran's active duty service or to exposure to herbicides in 
Vietnam; and all disorders have been diagnosed.

5.  A chronic gastrointestinal disorder (claimed as colitis, 
colon distress, colon pain, stomach problems, 
gastroesophageal reflux, and dysphagia) was not shown or 
diagnosed during service; no chronic disease was manifested 
to a compensable degree within one year after service; there 
is no continuity of symptomatology after service; there is no 
medical opinion of record relating any such disorder to the 
veteran's active duty service; and all disorders have been 
diagnosed.

6.  A chronic respiratory condition (claimed as difficulty 
breathing due to nasal obstruction, and a sinus condition) 
was not shown or diagnosed during service; no chronic disease 
was manifested to a compensable degree within one year after 
service; there is no continuity of symptomatology after 
service; there is no medical opinion of record relating any 
such disorder to the veteran's active duty service; no 
disease approved for service connection as due to exposure to 
herbicides in Vietnam has been diagnosed; and all disorders 
have been diagnosed.

7.  The veteran's paranoid schizophrenia with post traumatic 
stress disorder symptomatology is not currently manifested by 
objective evidence of sufficiently reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

8.  The veteran's service-connected lumbar spine disorder is 
currently manifested by moderate limitation of motion, with 
pain throughout the motion, and a history of degenerative 
changes, but no muscle spasms or neurological involvement.


CONCLUSIONS OF LAW

1.  A cervical spine, upper back, shoulder, or right arm 
disorder was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 1154(b) (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.317 (2000).

2.  A chronic neurological or mental disorder (other than 
previously service-connected schizophrenia with post 
traumatic stress disorder) was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1116, 1117, 1131, 
1154(b) (West 1991 & Supp. 2000); Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317 (2000).

3.  A chronic skin condition, to include dermatitis, 
bilateral thighs, and bilateral tinea pedis, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1116, 1117, 1131, 1154(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317 
(2000).

4.  A chronic genitourinary condition (claimed as chronic 
prostatitis, to include aches and pains in the genital area, 
and urination and kidney conditions) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
1117, 1131, 1154(b) (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.317 (2000).

5.  A chronic gastrointestinal disorder (claimed as colitis, 
colon distress, colon pain, stomach problems, 
gastroesophageal reflux, and dysphagia) was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154(b) (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2000).

6.  A chronic respiratory condition (claimed as difficulty 
breathing due to nasal obstruction, and a sinus condition) 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1154(b) (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2000).

7.  The criteria for an increased rating for service-
connected schizophrenia with PTSD, currently rated as 30 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9203, 9411 (2000).

8.  The criteria for a 20 percent rating for residuals of a 
lumbosacral strain, to include degenerative joint disease, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The new 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service connection 
claims have been adequately developed, and that no further 
development is required by the new legislation.  In that 
regard, the veteran's service medical records for all periods 
of his service have been obtained, and the veteran has not 
contended that any service medical records exist and have not 
been obtained; the veteran has not contended that any 
evidence exists, and has not been obtained, which would 
change the outcome of these decisions; the veteran has been 
afforded adequate VA examinations and X-rays; and the veteran 
has been provided statements and supplemental statements of 
the case and letters informing him of the missing evidence 
necessary to grant his claims.  Therefore, to proceed with 
appellate review is not prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(2000).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for granting a claim based upon 
the chronicity and continuity of symptomatology provisions of 
38 C.F.R. § 3.303(b).  The Court has ruled that the 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, 10 
Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Also, under the provisions of 38 U.S.C.A. § 1116(a) (West 
1991 & Supp. 2000) and 38 C.F.R. § 3.307 (a)(6), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these sections provide that a veteran with service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent if that veteran has a disease that is listed 
in those sections, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  However, for the presumption of 
exposure to herbicides in Vietnam to attach, there must be a 
showing that the veteran has been diagnosed with a disease 
referenced in either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
The diseases associated with exposure to certain herbicide 
agents include chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma [see 38 C.F.R. § 3.313(b)], acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam is not warranted 
for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for hepatobiliary cancers, nasal/nasopharyngeal 
cancer, bone cancer, female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, leukemia, abnormal 
sperm parameters and infertility, cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).  By a notice published on 
November 2, 1999, after consideration of new scientific 
studies published since the publication of the above notice, 
and updates of scientific studies previously reviewed, the 
Secretary confirmed that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, is not warranted for those diseases.  
See 64 Fed. Reg., No. 211, 59232-59243 (1999).

Also, 38 U.S.C.A. § 1117 (West Supp. 2000) provides for the 
enactment of regulations for compensation for disabilities 
occurring in Persian Gulf veterans.  Its implementing 
regulation, 38 C.F.R. § 3.317, provides that VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

For purposes of this section the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, and the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

The Board notes that, while General Counsel Opinion 
VAOPGCPREC 4-99 (May 1999), which defined the requirements 
for a well grounded claim under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, was withdrawn in November 2000, due to the 
elimination of the requirement for the submission of a well-
grounded claim (as found in the former 38 U.S.C.A. § 5107(a) 
(West 1991)) by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Court, in 
Neumann v. West, 14 Vet. App. 12 (2000), adopted the first, 
second and third requirements of that opinion as valid 
interpretations of the statute and regulation.  Neumann v. 
West, 14 Vet. App. at 21-22.  Also, while the Court discussed 
the requirements in terms of a well grounded claim, the Board 
notes that the requirements for a grant of service connection 
are identical in every respect.  Thus, they remain applicable 
to the veteran's claim.

Thus, in order to obtain a grant of service connection 
pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
veteran needs to present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a); Neumann, at 23.  Section 3.317 explicitly 
acknowledges that a claimant's "signs or symptoms" need not 
be shown by medical evidence; however, the regulation does 
specifically require some "objective indications" of 
disability.  See 38 C.F.R. § 3.317(a). "'Objective 
indications of chronic disability' include both 'signs,' in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical, indicators that 
are capable of independent verification."  38 C.F.R. 
§ 3.317(a)(2); Neumann, at 22.  Thus, although medical 
evidence of signs or symptoms is clearly not required to 
grant a claim, the regulation does require that there be some 
objective, independently verifiable evidence of the symptoms.  
Id.

The type of evidence necessary to grant service connection, 
as to elements two through four, may depend upon the nature 
and circumstances of the particular claim.  The second 
element may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
grant a claim.  Also with respect to the second element, a 
veteran's own testimony may be considered sufficient evidence 
of objective indications of chronic disability, if the 
testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  With respect 
to the fourth element, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
Neumann, at 21-23.

The Board notes that the evidence shows, and the RO 
determined, that the veteran engaged in combat with the enemy 
during his tours of duty in Vietnam, which were shown on his 
DD 214 to be from December 1968 to July 1970.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable to claims 
having their basis during that period.  The veteran, however, 
during his June 1999 personal hearing at the RO, testified 
that he did not engage in combat with the enemy during his 
tour of duty in the Persian Gulf, between January 1991 and 
April 1991.  Thus, the provisions of § 1154(b) are not 
applicable to claims having their basis during that period.

A.  Cervical Spine Claim

The veteran's service medical records (SMR's) contain reports 
from his first period of active duty service, from January 
1966 to June 1966.  There is no evidence of a back injury 
during this period, either to the cervical or lumbar spine, 
and his June 1966 discharge physical examination report 
contains notations that, upon clinical evaluation, his spine 
was found to be normal.  His June 1966 medical history report 
contains notations that the veteran reported a past history 
of swollen or painful joints, but that the examiner did "not 
know what he meant by this."  There is no other explanation 
on this report explaining this reported history.  The 
veteran's "PULHES SYSTEM" medical profile, under "U," for 
upper extremities, which includes the cervical, thoracic, and 
lumbar spine, was noted to be "1," which is a high level of 
medical fitness."

A July 1966 private physical examination report contains 
notations, as to the veteran's back, of "[n]ormal curves, no 
deformities or tenderness; motion is not limited."

No medical evidence has been submitted showing that any 
shoulder, neck or cervical spine arthritis was manifested to 
a compensable (10 percent) degree within one year of the 
veteran's discharge from this period of active duty service.  
See 38 C.F.R. § 3.309(a).

No medical evidence of any neck, shoulder, or cervical spine 
complaint or treatment appears of record during the period 
from the veteran's June 1966 discharge and his August 1968 
enlistment.

The veteran did not report a history of any swollen or 
painful joints, or of any neck, shoulder, or cervical spine 
conditions, on his July 1968 enlistment examination report.  
A May 1969 treatment report contains information that the 
veteran complained of low back pain of four months' duration.  
Another notation on that report indicates the veteran 
reported low back pain for four to five years, with "[n]o 
history of antecedent trauma."  His July 1970 discharge 
physical examination report contains notations that, upon 
clinical evaluation, his spine was found to be normal.  There 
are no notations on this report of any reported history of 
any neck, shoulder, right arm, or cervical spine conditions, 
and his "PULHES SYSTEM" medical profile, under "U," for 
upper extremities, which includes the cervical, thoracic, and 
lumbar spine, was again noted to be "1."

No medical evidence has been submitted showing that any 
shoulder, neck or cervical spine arthritis was manifested to 
a compensable (10 percent) degree within one year of the 
veteran's July 1970 discharge from this period of active duty 
service.  See 38 C.F.R. § 3.309(a).

There is no medical evidence of record of any complaints of, 
or treatment for, any neck, shoulder, or upper back pain or 
conditions, from July 1970 to January 1980.  Thus, there is 
no evidence of any neck, cervical spine or shoulder 
complaints from the date of the veteran's January 1966 
enlistment to January 1980.

On a January 1980 screening physical examination history 
report for Army recruitment the veteran wrote "no" for 
whether or not he had ever had, or now has, back trouble.

A March 1980 Army physical examination report contains 
notations that, upon clinical evaluation, the veteran's spine 
was found to be normal, and his "PULHES SYSTEM" medical 
profile, under "U," for upper extremities, which includes 
the cervical, thoracic, and lumbar spine, was noted to be 
"1."  The veteran reported no history of any back trouble 
on his March 1980 medical history report, and specifically 
wrote "no" as to any recurrent back pain.

There is no medical evidence of record of any complaints of, 
or treatment for, any neck, shoulder, or upper back pain or 
conditions, from March 1980 to March 1989.  Thus, there is no 
evidence of any neck, cervical spine or shoulder complaints 
from the date of the veteran's January 1966 enlistment to 
March 1989.

A March 1989 Army physical examination report contains 
notations that, upon physical examination, the veteran's 
spine was found to be normal, and his "PULHES SYSTEM" 
medical profile, under "U," for upper extremities, which 
includes the cervical, thoracic, and lumbar spine, was noted 
to be "1."

There is no medical evidence of record of any complaints of, 
or treatment for, any neck, shoulder, or upper back pain or 
conditions, from March 1989 to March 1991.  Thus, there is no 
evidence of any neck, cervical spine or shoulder complaints 
from the date of the veteran's January 1966 enlistment to 
March 1991, a period of some 25 years.

A March 1991 SMR treatment report addresses only the low 
back.  A March 1991 Individual Sick Slip contains notations 
the veteran was assigned to quarters for 5 days to rest on a 
hard board.  There is no indication on this document of what 
caused this bed rest, nor was any part of the veteran's body 
mentioned.

An April 1991 Army low back treatment report contains the 
veteran's report that the "episode began while climbing on 
and off trucks [while] inspecting supplies in Saudi/Iraq [at 
the] end of Feb[ruary]/beginning of [March] [19]91.  This 
report contains notations that the veteran had been wearing a 
lumbosacral corset for 6 years for a distended abdomen.  
Another April 1991 Army treatment report contains the 
veteran's report of a 15 year history of lumbosacral pain, of 
an injury involving his low back when he fell backwards from 
a truck and landed on his heels in the Persian Gulf, and 
findings all pertaining to the low back.  There is no mention 
of any injury to, or complaints of, any neck, shoulder, upper 
back, or cervical spine pain.  On an April 1991 "Out 
Processing Check List" the veteran, for the first time, 
reported an injury to his upper back when he fell off a truck 
six weeks before.  The examiner noted on the report that the 
veteran's back pain (which part of the back was not noted) 
was a "[p]re-existing condition which was aggravated."  
There was no evidence on this report, however, showing any 
examination of the veteran, and there were no upper back, 
neck, or shoulder findings contained therein.

A subsequent April 1991 treatment report contains the 
veteran's reported complaint of low back pain, and a notation 
that he also reported "upper back problems 2º to recent 
fall."  There is no indication on this report as to what 
treatment was rendered at this time, nor of any diagnosis.  A 
subsequent April 1991 Physical Profile report contains a 
notation that the veteran's medical condition was "[c]hronic 
[l]ow back pain (back strain)," and "[f]ifteen year history 
- (records)."  The veteran's "PULHES SYSTEM" medical 
profile, under "U," for upper extremities, which includes 
the cervical, thoracic, and lumbar spine, was noted to be 
"1."  Under "L," which includes the lower back (sacral 
spine), the veteran was assigned a "2,"which meant the 
veteran met procurement standards, but might have some 
limitation on initial military occupation specialty 
classification and assignment.  An April 1991 Desert Storm 
Demobilization physical examination report contains notations 
that, upon clinical evaluation, the veteran's back was found 
to be normal.  The veteran, as noted on the report, reported 
that there had been no significant change in his health since 
his last physical examination except his upper and lower 
back.  The only findings noted on that report address chronic 
low back pain and lumbosacral pain from the fall from the 
truck in Southwest Asia.  The veteran's "PULHES SYSTEM" 
medical profile, under "U," for upper extremities, which 
includes the cervical, thoracic, and lumbar spine, was noted 
to be "1."  Under "L," which includes the lower back 
(sacral spine), the veteran was assigned a "2."  The 
veteran also reported an injury to his upper and lower back 
on his April 1991 medical history report.  Notations on that 
report indicate "[s]houlder and knees - [b]ursitis EPTS," 
and "[r]ecurrent [b]ack pain - no change since deployment."

A June 1991 SMR treatment report, which only showed treatment 
for the low back, also contains the veteran's report of 
"much tension in all muscles of [shoulders], neck and upper 
back as well."  There is no evidence in this report, 
however, that any upper back, neck, or shoulder complaints 
were treated at this time.  There is no assessment or 
diagnosis in this report pertaining to the upper back, neck, 
or shoulder.

A July 1991 SMR contains only notations of low back 
complaints and treatment.

Thus, the veteran's active duty service medical records 
contain no objective evidence of either an upper back, neck, 
shoulder, or arm injury or of treatment for those areas.

An October 1991 VA treatment report contains the veteran's 
reported history of chronic low back pain, with a two week 
history of pain exacerbation, when he "noticed tenderness in 
his right shoulder ... [a]fter working on construction of a 
house."  The veteran reported he worked on a computer during 
the day.  The assessment/impression was right bicep 
tendonitis.  There was no opinion contained in this report 
relating any right shoulder or bicep tendonitis to the 
veteran's periods of active duty service.

A December 1991 VA treatment report contains the veteran's 
report of right shoulder improvement, but left shoulder pain 
after a 180 pound bench press.  Various VA treatment reports 
continue to contain the veteran's shoulder complaints, but 
without any opinion relating any shoulder complaint to his 
periods of active duty service.

No medical evidence has been submitted showing that that any 
shoulder, neck or cervical spine arthritis was manifested to 
a compensable (10 percent) degree within one year of the 
veteran's April 1991 discharge from this period of active 
duty service.  See 38 C.F.R. § 3.309(a).

During a January 1993 VA orthopedic examination the veteran 
reported only an injury occurring in the Persian Gulf, and, 
in addition to his low back complaints, pain in his left 
shoulder, and numbness and tingling in his left hand and arm.  
Neurologic examination was noted to be normal.  X-rays of the 
cervical spine revealed the presence of hypertrophic spurring 
of the vertebral bodies of C5, C6, and C7, narrowing of the 
intervertebral disc space of C6-7, suggesting chronic 
degenerative disc disease, and slight posterior spurring of 
C6-C7.  The impression was degenerative joint disease (DJD) 
and degenerative disc disease (DDD) of the cervical spine, 
with rule out left C6-7 radiculopathy causing tingling in the 
left hand and arm, although neurologic examination of this 
date is normal.  There was no opinion contained in this 
report relating any cervical spine disorder to the veteran's 
periods of active duty service.

On the veteran's VA Form 9 appeal, which was received in 
January 1995, he spoke only of his "back" in general, not 
distinguishing between the upper or lower spine, and did not 
specifically contend that his upper back was injured during 
any period of active duty service, or that he had a current 
cervical spine or shoulder disability related to any period.

A December 1994 VA psychiatric examination report of the 
results of an MMPI-2 (Minnesota Multiphasic Personality 
Inventory) evaluation contains the examiner's opinion that 
the veteran "appears to be excessively preoccupied with 
somatic symptoms ... ."  The examiner indicated the veteran 
"is likely to express hostility when he feels his physical 
problems are being given short shrift."  The examiner 
concluded that "such patients" "often have inaccurate 
beliefs that they rigidly defend despite considerable 
evidence to the contrary."

An April 1995 VA examination report contains no findings or 
diagnosis as to the neck, shoulders, or cervical spine.

An October 1996 private MRI (magnetic resonance imaging) 
report of the cervical spine contains a notation that the 
veteran "has a small spinal canal, particularly at the C4 
and C5 levels, with a left paracentral disc protrusion.  The 
report contains notations that, at the C5-6 level, "mild to 
moderate bilateral neural foraminal narrowing is seen 
secondary to mild facet and uncover[t]ebral osteophytosis.  
Central canal stenosis at this level is mild to moderate in 
degree[;] it is due to a congenitally small canal exacerbated 
by degenerative disease."  At the C6-7 level "left 
paramedian disc protrusion extends to the left neural foramen 
and results in moderate central canal stenosis and moderate 
left neural foraminal stenosis.  Mild to moderate right 
neural foraminal stenosis at this level is seen secondary to 
facet hypertrophy and uncovertebral disease.  At the C7-T1 
level "an inferior right paracentral disc protrusion extends 
into the right neural foramen.  This disc protrusion does not 
result in significant central canal stenosis but does cause 
moderate to severe right neural foraminal stenosis.  The left 
neural foramen is normal at this level."  The impressions 
were: (1) small central canal results in mild to moderate 
canal stenosis at C5-6 and with a left paramedian disc 
protrusion results in moderate central canal stenosis at C6-7 
level; (2) left paramedian disc protrusion at C6-7 results in 
left neural foraminal stenosis and contributes to central 
canal stenosis; (3) inferior right paracentral disc 
protrusion at C7-T1 extends to and narrows the right neural 
foramen at this level; (4) uncovertebral disease and facet 
hypertrophy result in bilateral neural foraminal narrowing at 
C6-7 and C5-6 and contributes to central canal stenosis at 
C5-6.

A November 1996 private physician statement contains a 
notation that the findings of the October 1996 MRI report 
noted above showed "significant cervical spondylosis[,] but 
he has pretty good open canal[,] and C6-7 is where it is 
worst and where I think his initial pain came from."  The 
report also contained a statement that "I think right now we 
will just treat him for osteoarthritis since the radicular 
pain is gone."

A December 1996 private physician statement contains 
notations that the veteran wanted "to try a chiropractor to 
increase the range of motion of his neck," and a statement 
that "most of this is more an injury to an arthritic 
component of his neck."  This statement did not relate any 
upper back, neck, or shoulder condition with the veteran's 
active duty service.

January and March 1997 private progress reports contain 
findings and treatment concerning the cervical spine and arm 
numbness, but do not address etiology.

During his March 1997 Central Office hearing the veteran 
testified that: he has had neck and shoulder pain since his 
tour of duty in the Persian Gulf; he returned from the 
Persian Gulf in April 1991; he was seen at Wright-Patterson 
Air Force Base immediately after his return from the Gulf; a 
cervical spine MRI at that time revealed degenerative disc 
disease (DDD), a disc protrusion, and arthritis; physicians 
told him at that time that the cervical spine DDD caused his 
shoulder pain, and that the etiology was age-related; he saw 
a neurosurgeon and a chiropractor; he has problems lifting 
anything.

An August 1997 VA orthopedic examination report contains 
notations the veteran reported cervical spine (neck) and 
right shoulder pain, but reported no inservice injury as 
being the cause.  In fact, he reported no neck or shoulder 
injury whatsoever as being the cause of this pain.  The 
report, which repeated the findings of the August 1996 MRI, 
also contained a notation that radiographs of the cervical 
spine revealed mild degeneration of the cervical spine.  The 
diagnosis was again a repeat of the August 1996 MRI findings, 
with the addition that, despite the MRI findings, this 
current "neurological examination [was] completely 
unremarkable and [did] not indicate any evidence of cervical 
... radiculopathy."  The examiner indicated that while there 
was pain on motion of the cervical spine, the examination 
failed "to reveal any neurologic abnormality suggestive of 
radiculopathy, neuropathy or plexopathy."  This report 
contained no opinion relating any cervical spine, shoulder or 
right arm condition with the veteran's active duty service.

In a February 1998 VA treatment report the veteran reported 
working 32-40 hours per week at a desk job.  Another February 
1998 VA treatment report contained the veteran's report of 
continuing to work and "build a garage."

An April 1998 VA X-ray report contained an impression of 
minimal degenerative arthritic changes of the bodies of C4-6.

An April 1998 VA orthopedic examination report contains a 
history, reported by the veteran for the first time, of an 
injury to his neck in Vietnam in 1969.  He also, for the 
first time, reported that "[a]uto-load, repetitive bending 
and lifting aggravated his neck and back" while in the 
Persian Gulf.  The diagnosis was residual cervical strain 
with degenerative disc disease and right radiculitis.

A March 1999 VA treatment report contains the veteran's 
report of "planning to take several days off from work and 
to enjoy the beach and to play some golf."  April 1999 VA 
treatment reports contain the veteran's report of going to 
Florida and to the beach.

During the veteran's June 1999 hearing he reported his 
complaints as to his cervical spine, shoulder and right arm, 
but did not report any injury to these areas.  In a January 
2000 statement the veteran reported his cervical spine "was 
injured and aggravated during the Persian Gulf war," and 
that a VA physician had told him "that the cervical strain 
and degenerative[d]isc disease in the neck, shoulder and arm 
are the results of the war, and related to lumbosacral strain 
and degenerative joint disease with my back."

In evaluating the veteran's cervical spine, neck, shoulder, 
and right arm claim, the Board notes that the provisions of 
38 U.S.C.A. § 1154(b) apply to the veteran's tours of duty in 
Vietnam, which were shown on his DD 214 to be from December 
1968 to July 1970.  Section 1154(b) provides that, in the 
case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

In the present case the veteran's 1968 to 1970 SMR's reveal 
no complaints of, or treatment for, any cervical spine, neck, 
or shoulder conditions.  His July 1970 discharge physical 
examination report contains notations that, upon clinical 
evaluation, his spine was found to be normal.  There are no 
notations on this report of any reported history of any neck, 
shoulder or cervical spine conditions, and his "PULHES 
SYSTEM" medical profile, under "U," for upper extremities, 
which includes the cervical, thoracic, and lumbar spine, was 
again noted to be "1."  On a January 1980 screening 
physical examination history report for Army recruitment the 
veteran wrote "no" for whether or not he had ever had, or 
now has, back trouble.  A March 1980 Army physical 
examination report contains notations that, upon clinical 
evaluation, the veteran's spine was found to be normal, and 
his "PULHES SYSTEM" medical profile, under "U," for upper 
extremities, which includes the cervical, thoracic, and 
lumbar spine, was noted to be "1."  The veteran reported no 
history of any back trouble on his March 1980 medical history 
report, and specifically wrote "no" as to any recurrent 
back pain.  During his May 1997 Central Office hearing he 
testified that he suffered from neck and shoulder pain only 
since his return from the Persian Gulf, and that physicians 
had told him, after an MRI, that the etiology was age-
related.  A March 1989 Army physical examination report 
contains notations that, upon physical examination, the 
veteran's spine was found to be normal, and his "PULHES 
SYSTEM" medical profile, under "U," for upper extremities, 
which includes the cervical, thoracic, and lumbar spine, was 
noted to be "1."  On an April 1991 "Out Processing Check 
List" the veteran, for the first time, reported an injury to 
his upper back when he fell off a truck six weeks before.  He 
did not report that he had injured either his cervical spine, 
upper back, neck, or shoulder during his tours of duty in 
Vietnam.  A June 1991 SMR treatment report, which showed only 
treatment for the low back, also contains the veteran's 
report of "much tension in all muscles of [shoulders], neck 
and upper back as well."  Again, there was no report of an 
injury to the cervical spine, neck, shoulder, or right arm 
during his tours of duty in Vietnam.

Thus, the Board finds that the presumptions of § 1154(b) have 
been rebutted by the clear and convincing evidence cited 
above, including the veteran's lack of reporting an injury to 
his upper back for over twenty years, his reports during and 
immediately following his service in the Persian Gulf, and 
his Central Office testimony.  The Board also finds that 
there is no competent medical evidence of record relating any 
current cervical spine, neck, shoulder, or arm condition with 
his Vietnam service.  While the veteran has reported that a 
VA physician told him these conditions were either caused by 
his reported injury in Vietnam or to his lumbar spine 
disability, there is no medical evidence of record confirming 
this assertion, and he also testified physicians had told him 
the etiology was age-related.  The Court has addressed the 
question of whether a lay person's written statement about 
what a doctor told him can constitute the medical evidence of 
causation/etiology of a current disability during service 
that is generally necessary in order for a claim to be well 
grounded.  The Court held that it cannot.  These statements, 
"filtered as (they are) through a layman's sensibilities, of 
what a doctor purportedly said (are) simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  
Hence, this testimony cannot serve as a predicate for a grant 
of service connection.

The veteran has also asserted his opinion that his current 
cervical spine, neck, shoulder, and arm conditions are either 
related to an injury in Vietnam or to his lumbar spine 
disability.  The veteran, however, as a lay person, while 
competent to testify as to the symptoms he or she experienced 
in service or afterward, is not competent to opine as to a 
link between those symptoms and his or her present diagnosis.  
See Rucker v. Brown, 10 Vet. App. 67, 75-76 (1997).

The Board also notes that the veteran's cervical spine, 
shoulder, neck and arm complaints have been diagnosed; thus, 
they are not undiagnosed illnesses subject to service 
connection under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  
The Board also notes there has been no medical evidence 
submitted of any objective signs of any other undiagnosed 
signs or symptoms, including cervical spine, neck, shoulder 
or arm symptoms, as required by 38 U.S.C.A. § 1117.

Accordingly, the preponderance of the evidence is against 
service connection for any cervical spine, neck, shoulder or 
right arm conditions.

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any upper back, 
cervical, shoulder, or right arm condition would serve no 
purpose, as the examiner would be reviewing the same service 
medical records noted above, which do not show any such 
injuries, complaints, or objective findings.  Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

II.  Neurological and Mental Disorders, as due to Exposure to 
Herbicides

The veteran has claimed that he has non-specific neurological 
and mental disorders which were caused by exposure to 
herbicides in Vietnam.  His SMR's from all periods of active 
duty contain no evidence of complaints of any neurological or 
mental disorders (other than previously service-connected 
schizophrenia with post traumatic stress disorder).  The post 
service medical evidence of record reveals only complaints 
associated with the veteran's service-connected residuals of 
lumbosacral strain with DJD and his neck, shoulder, and arm 
complaints.

No medical evidence is of record showing a diagnosis of any 
current neurological or mental disorders (other than 
previously service-connected schizophrenia with post 
traumatic stress disorder).  Thus, there is no medical 
evidence linking any neurological or mental disorders (other 
than previously service-connected schizophrenia with post 
traumatic stress disorder) with the veteran's periods of 
active duty service.

As noted above, service connection for diseases caused by 
exposure to herbicides in Vietnam is warranted for only 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma [see 38 C.F.R. § 3.313(b)], acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Service connection for cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, and brain 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted, is specifically denied by statute.

No medical evidence has been submitted showing that any 
psychosis was manifested to a compensable (10 percent) degree 
within one year of the veteran's June 1966, July 1970, or 
April 1991 discharges from active duty service.  See 
38 C.F.R. § 3.309(a).  The presumptions of § 1154(b), as to 
the veteran's August 1968 to July 1970 period of active duty, 
as noted above, have been rebutted by clear and convincing 
evidence.

The veteran has also asserted his contention that he has 
current neurological and mental disorders, including, in a 
January 2000 statement, "nerve damage," which are related 
to exposure to herbicides used in Vietnam.  The veteran, 
however, as a lay person, while competent to testify as to 
the symptoms he or she experienced in service or afterward, 
is not competent to opine as to a link between those symptoms 
and his or her present diagnosis, or to exposure to 
herbicides.  See Rucker v. Brown, 10 Vet. App. at 75-76.

As the medical evidence reveals the veteran has not been 
diagnosed with any disease approved for service connection 
under § 1116, and as there is no evidence of any inservice 
neurological injury or disease, or mental disease (not 
already service-connected), and no medical evidence relating 
any current neurological or mental disorder (not already 
service-connected) with the veteran's periods of active duty 
service, the preponderance of the evidence is against service 
connection for neurological and mental disorders, as due to 
exposure to herbicides.  The Board also notes that exposure 
to Agent Orange, without more, is not a compensable 
occurrence.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); 
Winsett v. West, 11 Vet. App. 420, 425 (1998); Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any neurological and 
mental disorders would serve no purpose, as the examiner 
would be reviewing the same service medical records noted 
above, which do not show any such injuries, complaints, or 
objective findings.  Sabonis v. Brown, 6 Vet. App. 426,430 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Skin Conditions, to include Dermatitis, Bilateral 
Thighs, and Bilateral Tinea Pedis

The veteran's SMR's, for his first period of active duty, 
from January 1966 to June 1966, contain no reports of, 
complaints of, or treatment for, any skin condition.  His 
June 1966 discharge medical examination report contains 
notations that, upon clinical evaluation, his skin was found 
to be normal.

The veteran's SMR's, for his second period of active duty, 
from August 1968 to July 1970, contain no reports of 
complaints of, or treatment for, any skin condition.  His 
July 1970 discharge medical examination report contains 
notations that, upon clinical evaluation, his skin was found 
to be normal.

On a March 1980 medical history report, the veteran reported 
no skin disorders or complaints.

A March 1989 enlistment medical examination report contains 
notations that, upon clinical evaluation, the veteran's skin 
was found to be normal.

An April 1991 Desert Shield/Storm Out Processing Check List 
and a contemporaneous medical history report contains the 
veteran's report of an intermittent rash on his chin.

During an April 1995 VA examination the veteran reported he 
was given topical cortisone by a VA physician for a "fungal 
infection" by his rectum, and hemorrhoid and fissure surgery 
in 1980.  Upon physical examination what appeared to be a 
bacterial skin infection of the bilateral thighs, with 
pustules present, was found.  There was no diagnosis of this 
condition rendered.

During an April 1995 VA examination the veteran reported a 
history of a rash between his toes since Vietnam.  He also 
reported a rash on both thighs, for which he takes cortisone 
cream.  The pertinent diagnoses were mild dermatitis of both 
thighs, and bilateral tinea pedis.  There was no opinion in 
this report relating any skin disorder with any period of the 
veteran's active duty service.

During the veteran's May 1997 Central Office hearing he 
testified that: the rashes on his hips and legs broke out 
only after he returned from the Persian Gulf; he was first 
treated at a VA medical facility a year or two after his 
return; he now uses cortisone and Desenex; that he had a skin 
condition on his toes after his tour of duty in Vietnam; and 
that the conditions "come and go."

In summary, the veteran's SMR's reveal only one reported 
history by the veteran of any skin condition, that being an 
intermittent rash on his chin, which was not found upon VA 
examination.  There are no SMR's of record showing treatment 
for any skin disorder.  His testimony and statements are 
contradictory as to the inception of his feet and thighs skin 
disorders, and there is no medical opinion of record relating 
any skin disorder with his active duty service.  Thus, as 
noted above, the Board finds that the presumption of 
§ 1154(b) has been rebutted by clear and convincing evidence.

The veteran, as a lay person, while competent to testify as 
to the symptoms he or she experienced in service or 
afterward, is not competent to opine as to a link between 
those symptoms and his or her present diagnosis, or to 
provide an etiology opinion as to those symptoms or to a 
current diagnosis.  See Rucker v. Brown, 10 Vet. App. at 75-
76.

As noted above, dermatitis and tinea pedis are not diseases 
approved for presumptive service connection under 38 U.S.C.A. 
§ 1116, and, since the conditions are diagnosed, cannot be 
service connected under 38 U.S.C.A. § 1117.  There is also no 
medical evidence of record showing any objective findings of 
any other skin signs or symptoms of any undiagnosed skin 
disease illness, as required by 38 U.S.C.A. § 1117.  There is 
also no medical evidence of record of any inservice chronic 
skin disorder, nor of any medical opinion relating any 
currently diagnosed skin disorder with the veteran's periods 
of active duty service.

Accordingly, the preponderance of the evidence is against 
service connection for any skin conditions, including 
dermatitis and tinea pedis.

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any neurological and 
mental disorders would serve no purpose, as the examiner 
would be reviewing the same service medical records noted 
above, which do not show any such injuries, complaints, or 
objective findings.  Sabonis v. Brown, 6 Vet. App. at 430; 
Soyini v. Derwinski, 1 Vet. App. at 546.

IV.  Genitourinary Disorders

The veteran has contended that he has genitourinary 
disorders, including prostatitis, aches and pains in the 
genital area, leakage (urinary), and kidney problems as a 
result of his service in the Persian Gulf.

The veteran's April 1991 discharge medical examination and 
history reports contain no complaints or history of any 
genitourinary problems.  On an April 1991 Desert Shield/Storm 
Out Processing Check List the veteran reported occasional 
burning with urination during his deployment.

As noted above, a December 1994 VA psychiatric examination 
report contains the examiner's opinion that the veteran 
"appears to be excessively preoccupied with somatic symptoms 
... ."  The examiner indicated the veteran "is likely to 
express hostility when he feels his physical problems are 
being given short shrift."  The examiner concluded that 
"such patients ... often have inaccurate beliefs that they 
rigidly defend despite considerable evidence to the 
contrary."

During an April 1995 VA examination the veteran complained of 
"difficulty with urination intermittently."  He also 
complained of intermittent dysuria without any penile 
discharge or hematuria, and denied frequency or urgency.  
Upon physical examination mild lower abdominal tenderness was 
found, bilaterally.  No diagnosis of any genitourinary 
disorder was rendered.

During an April 1995 VA genitourinary examination the veteran 
reported mild suprapubic discomfort, occasional dysuria 
(difficulty or pain on urination), and occasional dribbling 
of a few drops of urine post void "for several years."  He 
reported the amount of leakage was not enough to wear a pad.  
He denied any hematuria or urologic surgery.  He also 
reported being treated in service for prostatitis.  The 
diagnosis was chronic prostatitis.  There was no opinion 
contained in this report relating prostatitis with the 
veteran's active duty service.

In an August 1997 statement the veteran reported VA treatment 
for colitis, kidney tests, and "[g]enitourinary problems 
from aches and pains in the genital area when I urinate or 
perform marital functions."  He also reported that "[m]y 
kidneys fail to stop when I urinate," and "I continue to 
[d]rip which causes problems in the underwear."

During the veteran's June 1999 personal hearing he testified 
that: his prostatitis flared up every day; he uses Desitin; 
and that the condition caused stains on his clothes.

In summary, the veteran's SMR's reveal no diagnosis of, or 
treatment for, prostatitis or other genitourinary problems, 
and no medical opinion appears of record relating any 
diagnosed prostatitis or other genitourinary problem with the 
veteran's active duty service.  As prostatitis has been 
diagnosed, it, by definition, cannot be an undiagnosed 
illness.  There is also no medical evidence of record showing 
any objective findings of any other signs or symptoms of any 
undiagnosed genitourinary illness, as required by 38 U.S.C.A. 
§ 1117; thus, service connection for genitourinary signs and 
symptoms of an undiagnosed illness is not warranted under 
38 U.S.C.A. § 1117.

The veteran, as a lay person, while competent to testify as 
to the symptoms he or she experienced in service or 
afterward, is not competent to opine as to a link between 
those symptoms and his or her present diagnosis, or to 
provide an etiology opinion as to those symptoms or to a 
current diagnosis.  See Rucker v. Brown, 10 Vet. App. at 75-
76.

Accordingly, the preponderance of the evidence is against 
service connection for a chronic genitourinary condition 
(claimed as chronic prostatitis, to include aches and pains 
in the genital area, and urination and kidney conditions).

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any chronic 
genitourinary conditions (claimed as chronic prostatitis, to 
include aches and pains in the genital area, and urination 
and kidney conditions) would serve no purpose, as the 
examiner would be reviewing the same service medical records 
noted above, which do not show any such injuries, complaints, 
or objective findings.  Sabonis, 6 Vet. App. at 430; Soyini, 
1 Vet. App. at 546.

V.  Gastrointestinal Disorders

The veteran contends he has gastrointestinal disorders, 
claimed as colitis, colon distress, colon pain, stomach 
problems, gastroesophageal reflux, and dysphagia, as a result 
of his service in the Persian Gulf.

The veteran's SMR's from his initial period of active duty, 
from January 1966 to June 1966, contain no evidence of any 
reports of, complaints of, treatment for, or diagnosis of any 
gastrointestinal disorders.  His June 1966 discharge medical 
examination report contains notations that, upon clinical 
evaluation, his abdomen and viscera, and anus and rectum, had 
been found to be normal.  He reported no symptoms of any 
gastrointestinal disorders on his June 1966 discharge medical 
history report.

His SMR's from his second period of active duty, from August 
1968 to July 1970, contain no evidence of any reports of, 
complaints of, treatment for, or diagnosis of any 
gastrointestinal disorders.  His July 1970 discharge medical 
examination report contains notations that, upon clinical 
evaluation, his abdomen and viscera, and anus and rectum, had 
been found to be normal.  As noted above, the presumptions of 
§ 1154(b) have been rebutted by clear and convincing 
evidence.

A March 1980 medical examination report contains notations 
that, upon clinical testing, the veteran's abdomen and 
viscera, and anus and rectum, had been found to be normal.  
He also reported no gastrointestinal problems on his March 
1980 medical history report.

A March 1989 medical examination report contains notations 
that, upon clinical testing, the veteran's abdomen and 
viscera, and anus and rectum, had been found to be normal.  
He also reported no past history of gastrointestinal 
problems.

The SMR's from his final period of active duty service, from 
January 1991 to April 1991, contain no complaints of, 
findings pertaining to, or diagnosis of any gastrointestinal 
disorders.  On an April 1991 Desert Shield/Storm Out 
Processing Check List the veteran reported no diarrhea or 
vomiting during his deployment, but then noted "diarrhea x2 
days."  An April 1991 demobilization medical examination 
report contains notations that, upon clinical testing, the 
veteran's abdomen and viscera, and anus and rectum, had been 
found to be normal.  He also reported no past history of 
gastrointestinal problems.  On an April 1991 medical history 
report the veteran reported having had, or now having, 
frequent indigestion and piles or rectal disease, but 
reported no history of any stomach or intestinal trouble, or 
rupture/hernia.  He also reported that his indigestion had 
improved with "regular food" since his return from the 
Gulf, and that he had a history of hemorrhoids, with "prior 
surgery."

There are no treatment reports of record showing any 
complaints of, or treatment for, any gastrointestinal 
problems between April 1991 and April 1995.

During his April 1995 VA examination the veteran complained 
of rectal "leaking," and "gas" throughout his abdomen, 
which was relieved by TUMS.  He reported hemorrhoid and 
fissure surgery in 1980.  Upon physical examination the 
veteran's abdomen was found to be soft and non-distended, 
with positive bowel sounds, but very mild lower abdominal 
tenderness bilaterally.  The pertinent diagnoses were history 
of hemorrhoid surgery, history of "Persian Gulf Syndrome," 
and "rectal leaking."  There was no medical opinion in this 
report relating any gastrointestinal disorder with any period 
of the veteran's active duty service.

During his May 1997 Central Office hearing the veteran 
testified that: his gastrointestinal problems began during 
his tour of duty in the Persian Gulf; he then had cramps and 
lost 30 pounds; he received a diagnosis of colitis from VA 
physicians, but that he was told they were not really sure 
what his problem was; he also has heartburn symptoms; he 
believed he has had some sort of colostomy.

In an August 1997 statement the veteran contended that: he 
had been treated for colitis and colon distress; he has had a 
stomach examination; he has severe pain in his colon area.

A January 1998 VA treatment report contains the veteran's 
report of "eating a balanced diet," and "feeling well."

A March 1998 VA treatment report contains the veteran's 
report of a 30 year history of smoking cigars, and currently 
smoking 2 a day.  He reported indigestion 3 to 4 times a 
week, which was relieved with Rolaids, and problems 
swallowing "food and pills," which "started around the 
time of [a] tooth abscess and extraction."  The diagnosis 
was dysphagia.

During an April 1998 VA examination the veteran reported: a 
history of gastroesophageal reflux disease; pain radiating 
into the substernal area; intolerance to certain foods; but 
no vomiting, hematemesis, or melena.  He also reported being 
a construction worker, and being on sick leave for the past 
year.  Upon physical examination the veteran was found to be 
well nourished, to be the same weight as of that time the 
previous year, to have an obese abdomen, and to active bowel 
sounds.  No organomegaly or tenderness was elicited.  The 
pertinent diagnoses were rule out gastroesophageal reflux 
disease and exogenous obesity.

During his June 1999 personal hearing he testified that: he 
currently takes TUMS and Metamucil; he gets heartburn; he 
gets stomach cramps.

In a January 2000 statement the veteran contended he has 
gastrointestinal disorders "caused by the Persian Gulf 
War."

In summary, the veteran's SMR's, including all discharge 
examination reports, reveal no objective evidence of any 
gastrointestinal disorders.  There is also no medical 
evidence of record relating any currently diagnosed 
gastrointestinal disorder to the veteran's active duty 
service.  As prostatitis and gastroesophageal reflux have 
been diagnosed, they, by definition, cannot be undiagnosed 
illnesses.  There is also no medical evidence of record 
showing any objective findings of any other signs or symptoms 
of any undiagnosed gastrointestinal disorder, as required by 
38 U.S.C.A. § 1117; thus, service connection for 
gastrointestinal signs and symptoms of an undiagnosed illness 
is not warranted under 38 U.S.C.A. § 1117.

The veteran, as a lay person, while competent to testify as 
to the symptoms he or she experienced in service or 
afterward, is not competent to opine as to a link between 
those symptoms and his or her present diagnosis, or to 
provide an etiology opinion as to those symptoms or to a 
current diagnosis.  See Rucker, 10 Vet. App. at 75-76.

Accordingly, the preponderance of the evidence is against 
service connection for chronic gastrointestinal disorders 
(claimed as colitis, colon distress, colon pain, stomach 
problems, gastroesophageal reflux, and dysphagia).

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any chronic 
gastrointestinal disorders (claimed as colitis, colon 
distress, colon pain, stomach problems, gastroesophageal 
reflux, and dysphagia) would serve no purpose, as the 
examiner would be reviewing the same service medical records 
noted above, which do not show any such injuries, complaints, 
or objective findings.  Sabonis, 6 Vet. App. at 430; Soyini, 
1 Vet. App. at 546.

VI.  Respiratory Disorders

The veteran, in a statement received in July 1972, contended 
that he had suffered a nose injury in March 1966 at Ft. Knox, 
Kentucky, and requested service connection for a facial 
injury, scarring of his nose, a broken nose, and blockage of 
his nasal passages.  He reported he had stitches in his nose 
at that time, and later underwent nose surgery.  Service 
connection for a scar on the bridge of the nose was granted 
by a September 1972 RO decision.  That decision also denied 
service connection for a growth in the left nostril.  The 
veteran did not appeal that determination.  As noted at the 
beginning of this decision, a request to reopen this claim on 
the basis of submission of new and material evidence has been 
referred to the RO.

In a statement received in January 1995 the veteran requested 
service connection for "respiratory problems in his nose 
(breathing) and lungs," as due to his service in the Persian 
Gulf.

A December 1970 private surgical report contains a pre-
operative and post-operative diagnosis of acquired traumatic 
nasal deformity.  The surgery was noted to be a submucous 
resection, septal reconstruction and nasal osteotomy.

A January 1971 private surgical report contains a pre-
operative and post-operative diagnosis of deformity of the 
nose, post-traumatic, with nasomaxillary bone prominence.  
The surgery was noted to be a revision of a nose scar and 
osteotomy of the nasomaxillary region.

The veteran's March 1989 enlistment medical examination 
report contains notations that, upon clinical evaluation, the 
veteran's nose and sinuses were found to be normal.  His 
April 1991 Desert Shield/Storm Out Processing Check List 
contains the veteran's report of congestion of the chest and 
nose, and sand in his lungs, during his Persian Gulf service.  
A notation on that report indicates the veteran reported 
trouble breathing while in the Persian Gulf, which was "much 
better now that he's out of Saudi."  His April 1991 
demobilization medical examination report contains notations 
that, upon clinical evaluation, his nose and sinuses were 
found to be normal.  His April 1991 medical history report 
contains his report of a history of ear, nose or throat 
trouble, shortness of breath, and pain or pressure in his 
chest.  In notes on that report the veteran explained that he 
was congested in the sand of Saudi Arabia, but was improved 
now, that he had shortness of breath when sand and dust 
congested his chest, and that the pain or pressure in his 
chest was only when he was congested.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

No medical evidence of complaints of, or treatment for, any 
respiratory condition between April 1991 and April 1995, is 
of record.

An April 1995 VA examination report contains findings of a 
deviated nasal septum and hypertrophic inferior turbinates.  
The examiner indicated that "[t]he cause of this change is 
unknown, but it could be corrected by nasal septoplasty and 
submucous resection of the inferior turbinates."

Another April 1995 VA examination report contains a finding 
of no sinus tenderness and patent nares.  The diagnosis was 
history of nasal surgery.

In an August 1997 statement the veteran reported he had "a 
problem breathing and my [r]espiratory [s]ystem becomes 
clogged in the fall and the winter and my nose stays clogged 
from sinus problems," as a result of exposure to herbicides 
in Vietnam and being exposed to chemicals in the Persian Gulf 
War.

During an April 1998 VA examination the veteran reported an 
inservice injury to his nose, and "two surgeries for 
correction of a deviated nasal septum."  He also reported 
"some problems breathing through the nose," and that "he 
used to use a nasal spray."  Upon physical examination the 
oropharynx showed no congestion and no sinus tenderness was 
found.  The septum was found to be deviated with narrowing of 
the left nasal passage.  The examiner noted that the veteran 
"had no obvious difficulty in breathing through the nose."  
The veteran was noted to be in no respiratory distress, his 
air entry into the lungs was found to be good bilaterally, no 
wheezing was heard, and no rales or rhonchi were found to be 
present.  The pertinent diagnoses were deviated nasal septum 
with narrowing of the nasal passage, no evidence of 
sinusitis, and normal lungs noted on examination - with 
normal spirometry.

An April 1998 Pulmonary Function Test (PFT) contained the 
veteran's report of a 7 year history of dyspnea and a cough, 
and a 29 year history of smoking cigars and occasionally, a 
pipe.  The interpretation was normal spirometry.

An April 1998 VA chest X-ray report contains findings of no 
active pulmonary infiltration or consolidation, no masses in 
the lungs, hilar region, or mediastinum, and a small 
calcification in the right lower lobe.  The impression was no 
active pulmonary pathology.

An April 1998 VA X-ray report of the sinuses contained 
findings that they were well aerated and clear, with no 
clouding or mucosal thickening or destructive bone changes or 
neoplasm, and that the sella turcica was within normal 
limits.  The impression was no pathology of the paranasal 
sinuses.

An April 1998 VA X-ray report of the nasal bones contained 
findings of no fracture or dislocation, and no destructive 
bone changes.  The impression was no fracture or dislocation 
of the nasal bones.

During his June 1999 personal hearing the veteran testified 
that: he has a growth (polyp) in his left nostril; he has 
trouble breathing; his breathing problem causes headaches; he 
had a PFT which was normal; his sinuses clog up; he snores; 
he takes medication to clear his breathing passages; he had 
two nasal surgeries in 1972 or 1973; he is currently 
employed, and has been for a long time.

In summary, the veteran's SMR's, including all discharge 
examination reports, reveal no objective evidence of any 
respiratory disorders.  His medical history reports contain 
only his reports of difficulty breathing in the Persian Gulf, 
due to sand or dust, and also his report that this condition 
has improved since his return.  No sinus condition has been 
diagnosed.  There is also no medical evidence of record 
relating any currently diagnosed respiratory disorder to the 
veteran's active duty service.  A deviated nasal septum and 
hypertrophic inferior turbinates are not diseases approved 
for service connection under 38 U.S.C.A. § 1116.  As a 
deviated nasal septum and hypertrophic inferior turbinates 
are diagnoses, they, by definition, cannot be undiagnosed 
illnesses.  There is also no medical evidence of record 
showing any objective findings of any other signs or symptoms 
of any undiagnosed respiratory disorder, as required by 
38 U.S.C.A. § 1117; thus, service connection for respiratory 
signs and symptoms of an undiagnosed illness is not warranted 
under 38 U.S.C.A. § 1117.

The veteran, as a lay person, while competent to testify as 
to the symptoms he or she experienced in service or 
afterward, is not competent to opine as to a link between 
those symptoms and his or her present diagnosis, or to 
provide an etiology opinion as to those symptoms or to a 
current diagnosis.  See Rucker, 10 Vet. App. at 75-76.

Accordingly, the preponderance of the evidence is against 
service connection for a chronic respiratory condition 
(claimed as difficulty breathing due to nasal obstruction, 
and a sinus condition).

The Board also finds that, to remand the veteran's claim for 
a medical opinion as to the etiology of any chronic 
respiratory condition (claimed as difficulty breathing due to 
nasal obstruction, and a sinus condition) would serve no 
purpose, as the examiner would be reviewing the same service 
medical records noted above, which do not show any such 
injuries, complaints, or objective findings.  The Board also 
notes, in that regard, that the veteran's current claim is 
for a respiratory condition as due to exposure to herbicides 
while in Vietnam, and as due to undiagnosed illness; neither 
of these claims requires an etiology opinion.  Sabonis, 6 
Vet. App. at 430; Soyini, 1 Vet. App. at 546.

VII.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

II.  Increased Rating Claims

The veteran has voiced disagreement with the 30 percent 
rating assigned his service-connected schizophrenia with post 
traumatic stress disorder (PTSD) and the 10 percent rating 
assigned his lumbosacral spine disorder.  The Board is 
satisfied that all relevant facts have been properly 
developed, as all identified medical records have been 
obtained and the veteran was provided VA examinations and 
hearings, such that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10.  Although the 
history of a disability must be considered, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Documents created 
in proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Schizophrenia With PTSD

The June 1998 RO decision on appeal denied the veteran's 
request for an increased rating for schizophrenia with PTSD, 
which was then rated as being 30 percent disabling.

A December 1994 VA psychiatric examination report of the 
results of an MMPI-2 (Minnesota Multiphasic Personality 
Inventory) evaluation contains the examiner's opinion that 
the veteran "appears to be excessively preoccupied with 
somatic symptoms ... ."  The examiner indicated the veteran 
"is likely to express hostility when he feels his physical 
problems are being given short shrift."  The examiner 
concluded that "such patients ... often have inaccurate 
beliefs that they rigidly defend despite considerable 
evidence to the contrary."

A January 1998 VA drug and alcohol treatment program progress 
note contains the veteran's report of eating a balanced diet, 
feeling well, and having a good mood.

Another January 1998 drug and alcohol treatment program 
progress note contains the veteran's report of going to a 
Sugar Bowl football game.

Another January 1998 drug and alcohol treatment program 
progress note contains the veteran's report of having a 
better relationship with his family, going to work regularly, 
having no major problem, and doing well and feeling good.

A February 1998 VA drug and alcohol treatment program 
progress note contains the veteran's report of canceling a 
trip to Florida because he did not have a traveling 
companion, and continuing to work and build a garage.

An April 1998 VA mental disorders examination report, which 
contains notations that the claims file was reviewed, the 
veteran was interviewed, and the examiner was a medical 
doctor, contains his reported history of being married since 
1973 and having four children, and having a Bachelor of Arts 
degree from Ohio State University.  He also reported memory 
loss, loss of concentration, and flashbacks.  He also 
reported being employed as a contract specialist by the 
Department of Defense in Columbus, Ohio, for 17 years.  He 
also reported losing his temper at work, which jeopardized 
his chances for advancement.  He reported being currently 
treated at VA mental health facilities, and taking 
Haloperidol and Diazepam.  He also reported sleep problems, 
anger and irritability, hypervigilance and exaggerated 
startle response, and, essentially, every symptom of PTSD 
noted in the American Psychiatric Association : Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  He also reported hearing voices and thinking that 
people were out to get him.

Upon mental status examination the veteran was found to be 
alert, fairly neat in appearance, cooperative, was coherent 
and relevant in his speech, was not depressed, denied 
suicidal and homicidal ideation, but had an inappropriate 
affect.  He was found to be oriented to time, place and 
person.  His memory for recent and remote events was noted to 
be fair.  The veteran was found to be able to subtract a 
serial of 7's from 100 and knew past Presidents of the United 
States.  His intellectual function was noted to be average, 
and his judgment and insight were noted to be fair.  The 
pertinent diagnoses were: (Axis I) PTSD, paranoid 
schizophrenia, alcohol dependence by history; (Axis II) none; 
(Axis IV) severe psychosocial stressor, medical problems, 
traumatic experience in Vietnam, alcohol and legal 
consequences; (Axis V) Global Assessment of Functioning (GAF) 
60, current and past.  The examiner indicated that, at 
present, the veteran was suffering from the classic symptoms 
of PTSD, which were exacerbated by his ongoing schizophrenic 
illness, and that he was being treated by VA.  The examiner 
indicated the veteran's function was significantly impaired, 
and he continued to be psychotic.

A March 1999 drug and alcohol treatment program progress note 
contains the veteran's report of planning to take several 
days off from work to "enjoy the beach and to play some 
golf."

An April 1999 drug and alcohol treatment program progress 
note contains the veteran's report of taking a trip to 
Florida for rest and relaxation, and taking his wife and 17 
year old daughter with him.

A May 1999 mental health therapy note contains the veteran's 
report of having a lot of stress at work, and being bypassed 
for promotions and awards when he was "fully aware [he] 
should receive one."  He also reported problems with his 
wife and children, which has caused him stress, tension, and 
to be unable to relax.  The health care provider noted that 
the veteran appeared tense and anxious, and worried about how 
to cope with the pressures and stress.  He was advised to 
have marital therapy.  He was not noted to be overtly 
depressed or paranoid.  He denied suicidal or homicidal 
thoughts, although his judgment was noted to be inadequate.  
The assessment was chronic PTSD and paranoid schizophrenia in 
remission.  His GAF was noted to be 60.

During his June 1999 hearing the veteran testified that: he 
has continuous nightmares of being in a war; he has 
concentration, temper, and marital problems; he has a 
drinking problem (quit 2 years ago, due to violence); he 
can't get along with people; he takes medication for his 
mental problems; he has a split personality; he does 
irrational things; he has 2 college degrees (a Bachelor of 
Arts degree in pre-law and a Bachelor of Science degree in 
education); he does not receive promotions at his job because 
he's thought to be a "crazy Vietnam veteran"; he's afraid 
to leave his current job due to his security there; he works 
for the Department of Defense; prior to that he worked for 
Rockwell International; he cannot sit still; he doesn't trust 
anyone; he doesn't have any friends; he trusts his mother and 
brothers, but no one else.

In a January 2000 statement the veteran reported that: he has 
impairment of his long- and short-term memory; he has severe 
mood disturbances; he is not motivated; he has no social 
relationships and is distrustful of everyone; he shuns the 
public; he has nightmares (a minimum of twice a week) of the 
Vietnam war, which cause him to wake up in a cold sweat; he 
has impaired judgment; he has been taking medication for his 
mental disorders for over 20 years; his mental problems have 
created marital and family problems; he has poor sleep 
habits.

As a preliminary matter, the Board notes that the veteran's 
claim for an increased rating for his service-connected 
schizophrenia with PTSD was received in August 1997, 
subsequent to the November 7, 1996 effective date of the 
revised schedular criteria, found in the General Rating 
Formula for Mental Disorders, under 38 C.F.R. § 4.130, for 
rating psychiatric disorders, including schizophrenia and 
PTSD.  See 61 Fed. Reg. 52695-52702 (1996).  Thus, the 
veteran's current mental disorders symptomatology will be 
rated under the revised criteria only.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

PTSD is rated in accordance with 38 C.F.R. § 4.125-130, 
Diagnostic Code 9411.  38 C.F.R. § 4.126 provides that, when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

All mental disorders are rated in accordance with the General 
Rating Formula for Mental Disorders.  That Formula provides 
that for a 100 percent evaluation there must be found to be 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.

For a 70 percent evaluation there must be found to be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or in a worklike setting), and inability to establish 
and maintain effective relationships.

For a 50 percent evaluation there must be found to be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A thorough review of the evidence compels the Board to 
conclude that the veteran does not currently objectively 
exhibit the reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, as to 
warrant a 50 percent rating for the symptomatology of his 
paranoid schizophrenia with PTSD.  As noted above, VA mental 
health professionals have assigned a GAF of 60 to the 
veteran's functional ability.  A 55-60 GAF scale score 
indicates both moderate symptoms and moderate difficulty in 
social and occupational functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, pp. 46-47 (1994); Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  There is also simply 
no objective evidence of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, or impaired abstract 
thinking, such as to warrant a 50 percent rating under the 
General Formula.

The Board notes the veteran's assigned rating will include 
the symptomatology for both schizophrenia and PTSD, as these 
symptoms cannot be disassociated.  The most recent evidence 
of the veteran's functioning, however, being the 1998 and 
1999 VA treatment reports, contains the veteran's own reports 
of "eating a balanced diet, feeling well, and having a good 
mood, ... going to a Sugar Bowl football game," having a 
"better relationship with his family, going to work 
regularly, having no major problem, and doing well and 
feeling good, ... continuing to work and build a garage," 
being employed for 17 years at the same job; being married 
since 1973, going to Florida to the beach and playing golf, 
while taking his wife and daughter with him; and not being 
"overtly depressed or paranoid, and denying suicidal or 
homicidal ideation."  Mental status examinations have 
resulted in findings of the veteran being alert, coherent and 
having relevant speech, being oriented to time, place and 
person, with fair judgment and insight.  The veteran also, as 
noted above, has been found, by mental status testing, to be 
a person who is "excessively preoccupied with somatic 
symptoms," which people "often have inaccurate beliefs that 
they rigidly defend despite considerable evidence to the 
contrary."

Accordingly, the preponderance of the evidence is against a 
50 percent rating for the veteran's schizophrenia with PTSD 
symptomatology.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

B.  Residuals of a Lumbosacral Strain with Degenerative Joint 
Disease

The August 1997 rating decision on appeal granted the 
veteran's request for service connection for a low back 
condition, assigning a noncompensable (0 percent) rating and 
a December 17, 1992 effective date.  The veteran appealed 
only the assigned rating.  An October 1997 rating decision 
recharacterized the disability as residuals of a lumbosacral 
strain with degenerative joint disease and increased the 
rating to 10 percent disabling, effective December 17, 1992.  
In a December 1997 statement the veteran again disagreed only 
with the assigned rating.  Inasmuch as the grant of a 10 
percent rating is not the maximum benefit for a low back 
condition under the rating schedule, and as the veteran has 
expressly indicated that he disagrees with that particular 
rating, the claim for an increased rating for that disability 
remains in controversy, and hence, is a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

During his May 1997 Central Office hearing the veteran 
testified that: he never had any back problems prior to 1967; 
he injured his low back in Vietnam, and was given Librium; 
the pain, at that time, was in his low and mid spine; he had 
X-rays in 1967 which revealed "different curvatures of the 
spine"; he had no back injuries between 1967 and the Persian 
Gulf War; he reinjured his back when he fell from a 
stationary truck in Saudi Arabia; he has pain radiating into 
his legs; his Persian Gulf discharge examination report 
reflected a low back condition, which had been aggravated by 
his Persian Gulf injury; he has seen a chiropractor for his 
low back symptoms, and has taken Ibuprofen and Motrin.

An August 1997 VA orthopedic examination report contains 
notations that, upon physical examination, the lumbar spine 
was found to be without bony tenderness, deformity, 
discoloration or soft tissue swelling.  Range of motion was 
found to be 50 degrees flexion, 10 degrees backward 
extension, 10 degrees left and right rotation, left and right 
flexion 10 degrees, with pain on any movement.  Radiographs 
of the lumbar spine were noted to reveal a mild spondylosis 
of the lumbar spine suggestive of mild spondylosis deformans 
or early intervertebral osteochondrosis, a transitional 
lumbar vertebrae with a rudimentary rib on the right at L1, 
and no acute osseous abnormalities.  The impression was 
chronic low back pain secondary to a mild spondylosis 
deformans of the lumbar spine associated with early 
intervertebral osteochondrosis, and chronic lumbar strain.  
The examiner also noted that "today's neurologic examination 
is completely unremarkable and does not indicate any evidence 
of ... lumbar radiculopathy, neuropathy or plexopathy," and 
that there was limitation of motion of the lumbar spine, and 
pain on motion of the lumbar spine.

A November 1997 VA X-ray report of the lumbar spine revealed 
four lumbar-type, non-rib-bearing vertebral bodies, with the 
L1 vertebral body having a rudimentary rib on the right.  The 
alignment was noted to be preserved, but the disc spaces were 
noted to be slightly narrowed at L3-4, L4-5, and L5-S1.  
Facet sclerosis was found to be present at L5-S1 bilaterally, 
the spinal canal and posterior spinous processes were found 
to be intact, there was no evidence of spondylolysis or 
spondylolisthesis, the sacroiliac and hip joints were noted 
to be preserved, and the lower ribs were noted to be intact.  
The impressions were degenerative disc disease at L3-4, L4-5 
and L5-S1, and facet disease at L5-S1.

In a December 1997 statement the veteran contended that he 
had missed 30 to 40 days per year as a result of his service-
connected low back disability, and that he receives treatment 
at VA medical facilities for this condition approximately 
every two weeks.

A January 1998 VA treatment report contains the veteran's 
report of going to work regularly, of having no major 
problem, doing well, and feeling good.

Another January 1998 drug and alcohol treatment program 
progress note contains the veteran's report of going to a 
Sugar Bowl football game.

A February 1998 VA drug and alcohol treatment program 
progress note contains the veteran's report of continuing to 
work and build a garage.

Another February 1998 VA treatment report contains the 
notation that this was the veteran's first visit to 
orthopedics since November 1997, and that his symptoms were 
"status quo."  The veteran also reported that using a 
lumbosacral brace helped his back, and that he worked 32-40 
hours at a desk job.

A March 1999 drug and alcohol treatment program progress note 
contains the veteran's report of planning to take several 
days off from work to "enjoy the beach and to play some 
golf."

An April 1999 drug and alcohol treatment program progress 
note contains the veteran's report of taking a trip to 
Florida for rest and relaxation.

During his June 1999 personal hearing the veteran testified 
that: he has pain and arthritis of the lumbar spine; he takes 
medication for the pain and rests.

The RO has assigned a 10 percent rating for the veteran's 
lumbar spine symptomatology, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  As the veteran's lumbar range of 
motion has been found to be 50 degrees flexion, 10 degrees 
backward extension, 10 degrees left and right rotation, left 
and right flexion 10 degrees, with pain on any movement, and 
a past history of degenerative changes, but with no 
neurological involvement (DC 5293) or muscle spasm (DC 5295), 
the Board finds that the veteran's low back disability 
symptomatology is best rated under DC 5292, which rates 
limitation of motion of the lumbar spine.  Under this code a 
severe limitation warrants a 40 percent rating, a moderate 
limitation warrants a 20 percent rating, and a slight 
limitation warrants a 10 percent rating.  Degenerative 
osteoarthritis is rated in accordance with DC 5003, which 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Thus, under either DC 5003 or DC 5292, 
the veteran's low back rating would be the same.

Rating the veteran's lumbar spine symptomatology under any 
other applicable code would result in no more than a 20 
percent rating, even considering the veteran's pain and 
arthritis.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use or during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of the 
veteran's low back condition has not been demonstrated.  
There is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any of the above codes.  The VA examiner has 
indicated that there is pain on any movement of the lumbar 
spine.  There is no medical evidence of record which 
indicates that the veteran has additional limitation of 
motion caused by pain.  There is, therefore, no basis for the 
assignment of a schedular rating in excess of 20 percent for 
the veteran's lumbar spine disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Accordingly, a 20 percent rating for the veteran's lumbar 
spine disorder, and no more, is warranted.

The issue of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) will be discussed in the REMAND portion of this 
decision.


ORDER

Service connection for residuals of a cervical strain, to 
include degenerative disk disease and right arm radiculitis 
(claimed as chronic neck and shoulder conditions), is denied.

Service connection for chronic neurological and mental 
disorders, as due to exposure to herbicides, is denied.

Service connection for chronic skin conditions, to include 
dermatitis, bilateral thighs, and bilateral tinea pedis, is 
denied.

Service connection for chronic genitourinary conditions 
(claimed as chronic prostatitis, to include aches and pains 
in the genital area, and urination and kidney conditions), is 
denied.

Service connection for chronic gastrointestinal conditions 
(claimed as colitis, colon distress, colon pain, a stomach 
condition, gastroesophageal reflux, and dysphagia), is 
denied.

Service connection for a chronic respiratory condition 
(claimed as difficulty breathing due to nasal obstruction, 
and a sinus condition) is denied.

An increased rating for service-connected schizophrenia with 
PTSD, currently rated as 30 percent disabling, is denied.

A 20 percent rating for service-connected residuals of 
lumbosacral strain with degenerative joint disease is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

I.  Service Connection Claims

A.  A Deviated Nasal Septum

The June 1998 RO decision on appeal denied the veteran's 
request to reopen his claim for service connection for a 
deviated septum.  In March 1999 a statement was received from 
the veteran which, although stated to be a request to reopen 
the claim for service connection for a deviated septum, was 
received within one year of the notification of the June 1998 
decision, and expresses disagreement with that decision.

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely notice of disagreement (NOD) with 
the AOJ and is perfected by the claimant's filing a 
substantive appeal with the AOJ.  See 38 C.F.R. § 20.200; 
Fenderson v. West, 12 Vet. App. 119, 128 (1999); see also 
38 U.S.C.A. § 7105 (West 1991).  When an NOD is timely filed, 
the agency of original jurisdiction must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the agency of original jurisdiction must 
prepare a statement of the case (SOC) pursuant to 38 C.F.R. 
§ 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26.  
Here, the veteran's statement clearly meets the criteria of 
38 C.F.R. § 20.201 as to the necessary elements of an NOD.  
This issue, then, must be remanded to the RO for issuance of 
an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Left Ear Hearing Loss and Tinnitus

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 
4,000 hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

The veteran's service representative, in a May 2000 
statement, has contended that, while March 1998 records 
indicate that audiological testing had been requested, no 
record of those examinations appears of record.  The Board 
also finds these facts to be true.  The Board also notes 
that, during the pendency of this claim, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (VCAA) (to be codified at 
38 U.S.C.A. § 5103A) was enacted.  This statute provides 
that, in the case of a claim for disability compensation, the 
assistance provided the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  That section further provides 
that VA shall treat an examination or opinion as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the veteran) 
contains competent evidence the veteran has a current 
disability or persistent or recurrent symptoms of disability, 
and indicates that the disability or symptoms may be 
associated with the veteran's active duty service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  (to be codified at 38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C)).

In the present case the Board finds that a current 
audiological examination is required to determine whether or 
not the veteran has a hearing disability for VA purposes, and 
tinnitus, and to obtain an opinion, after a thorough review 
of the veteran's service and post service medical records, as 
to whether any diagnosed hearing loss or tinnitus was caused 
or aggravated by the veteran's active duty service.  The duty 
to assist includes conducting a thorough and contemporaneous 
medical examination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

III.  An Extraschedular Rating for Service-Connected 
Residuals of Lumbosacral Strain and Degenerative Joint 
Disease

38 C.F.R. § 3.321(b)(1) provides that compensation ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve, on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The veteran, in a December 1997 statement, indicated that he 
was missing from 30 to 40 days of work each year as a result 
of his service-connected low back disability.  The veteran, 
however, did not submit any other evidence to confirm this 
contention, and should be provided the opportunity to do so.  
When, during the course of review, it is determined that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.

Thus, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran to 
determine whether or not he has received 
treatment for a hearing loss or tinnitus 
since June 1999 (the last date of any 
treatment records now in this claims 
file).  If so, those records should be 
obtained and associated with the claims 
file prior to proceeding, as directed 
below, with an examination.  38 C.F.R. § 
3.159.

In addition, the RO should also contact 
the veteran to inform him that he should 
submit evidence of any time lost from 
work or of any hospitalizations, due to 
his service-connected low back 
disability.  Any evidence obtained should 
be associated with the claims file.  Id.

2.  The RO should afford the veteran a VA 
audiological examination to determine the 
nature, etiology, and extent of any 
current hearing loss or tinnitus that may 
be present.  If a hearing loss or 
tinnitus is diagnosed, the examiner must 
opine whether it is at least as likely as 
not that any such disability is causally 
linked to any noise exposure during the 
veteran's three (3) periods of active 
duty service, or to any noise exposure 
subsequent to those periods.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination, and 
that review must be noted in the report.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

3.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's service 
connection claims.  If not, the report 
should be returned as inadequate for 
adjudication or rating purposes.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4. The RO should then adjudicate the 
issues of service connection for a 
hearing loss and tinnitus on the basis of 
all the evidence of record and all 
applicable law and regulations.  The RO, 
after obtaining any evidence identified 
by the veteran, or submitted by him, 
should also determine whether referral 
for an extraschedular rating for the 
veteran's service-connected low back 
disability is warranted.  If any benefit 
sought is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

